Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are allowed.


The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

ANTONELLI et al. (U.S. Patent Application: 20120170571) teaches A method for updating a message template based on receiving a plurality of common deltas.  At a first device, the method detects a first compressed message that includes a first delta and that references a first message template and stores an indication of having received the first delta.  The first delta is combinable with the first message template to reconstruct a decompressed message.  The first device receives at least one subsequent compressed message that includes the first delta and that references the first message template, and stores an indication of each subsequent time the first delta is received.  Based on the stored indications, the first device determines that the first delta was received in accordance with at least one predetermined threshold factor, and in response thereto, initiating a procedure to generate a superseding message template, which updates the first message template by including the first delta.  (See Abstract)

Boehm (U.S. Patent Application: 20120296983) teaches One or more techniques and/or systems are provided for managing compression dictionaries.  In particular, messages between a sender and a recipient may be compressed using a combination of static compression dictionaries and/or dynamic dictionaries.  The static compression dictionaries may be updated with new dictionary entries 

Peacock  (U.S. Patent: 6919826) teaches Systems and methods consistent with embodiments of the present invention provide for efficient and compact encoding.  In an exemplary method for associating a codeward with a symbol in a file, the frequency of occurrence of the symbols in the file is determined.  Next, a threshold is determined.  Explicit codewords are assigned to symbols with greater then the threshold.  The remaining symbols are ordered in sequence and implicit codewords are assigned to all of remaining symbols.  Finally, an encoding table associating the codeword for each symbol is generated. (See Abstract)


However, the prior art of records fail to teach or suggest individually or in combination:
A computer-implemented method comprising: determining, by a first computing device, that a value occurs in a plurality of messages more than a threshold quantity: transmitting, by the first computing device to a consensus server, a new encoding assignment that specifies a new code for the value responsive to determining that the value occurs in the plurality of messages more than the threshold quantity; receiving, by the first computing device, an approval of the new encoding assignment from the consensus server; and generating, by the first computing device, a message that represents the value using the new code responsive to receiving the approval and transmitting the message to a second computing device-

Dependent claims 2-7 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 8.
Dependent claims 9-14 further limits allowed independent claim 8; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.
Dependent claims 17-20 further limits allowed independent claim 15; therefore, they are also allowed.


Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NORMIN ABEDIN/Primary Examiner, Art Unit 2449